Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Arguments

Regarding the 101 rejection, Applicants argue that “claim 1 is not merely reciting a combination of nature-based products, but nature-based products that have been modified such as by processing the composition into a food stuff and/or freezing the Lactobacillus plantarum….Additionally or alternatively the composition can include an active ingredients such as vitamins minerals, phytochemicals, and/or antioxidants.”

	In response, Applicant is not giving the claims their broadest reasonable interpretation.  The composition can include Lactobacillus plantarum (a natural product) with a galactooligosaccharide (that is a natural product secreted by the Lactobacillus plantarum).  The claims recites a Lactobacillus plantarum strain that inherently produces a galactooligosaccharide; the strain has not been altered to produce a specific type of galactooligosaccharide.  The composition claims include situations in which the Lactobacillus plantarum naturally produces galactooligosaccharides; therefore, a 101 rejection is appropriate under these circumstances.  The recent claim amendments fail to prevent a 101 rejection as addressed immediately below.

	“The composition comprises an excipient and/or carrier compound”  This claim limitation must be given its broadest reasonable interpretation.  An excipient/carrier serves as a vehicle or medium for a drug and/or active substance.  It can be considered anything that the cells are suspended in.  When the claimed composition is alive and producing the galactooligosaccharides, it must be in a liquid medium which supports the viability of the cells.  Lactobacillus is a well-established probiotic; probiotics are routinely incorporated in foods/beverages such as yogurts and smoothies which also constitute excipients/carriers.  
	 “[T]he composition is in the form of a food stuff or a food additive” Giving the claim the broadest reasonable interpretation, the limitation appears to be directed to a method of use.  The intended use of the product claim does not significantly change the structure and/or function of the claimed composition.  
	The limitation, “the Lactobacillus plantarum 2830” is freeze-dried” can still be considered a natural product because the freeze drying process fails to provide a marked distinction from the natural product.  Furthermore, the product can be reconstituted and regain its original structure.  

The limitation that discusses “vitamins, minerals, phytochemicals, and antioxidants” can be considered natural products because these components commonly exist in nature and in the presence of microorganisms. Lactobacillus plantarum is found with these components in nature.
	
Additionally, Applicant further submits that the recitation of “wherein the galactooligosaccharide is produced by the strain by reverse B-galactosidase reaction” should be given weight since this component is not a product of nature. As disclosed in the Specification, “Ordinarily, B-galactosidases would digest lactose. However, by changing the reaction conditions, in terms of Substrate and temperature, the enzyme acts reversibly and generates an oligosaccharide version of the lactose galactooligosaccharides.” Para. [0058], emphasis added. Based on this disclosure, the enzyme requires non-natural conditions to reversibly generate the galactooligosaccharide recited as a component of claim 1.

	The ability to produce the galactooligosaccharide is an inherent property of the claimed strain regardless of the specific type of reaction actually used to produce the galactooligosaccharide.  Gobinath et al.”Permeabilized probiotic Lactobacillus plantarum as a 
	
Applicants further argue, “Additionally, as disclosed in the Specification, the galactooligosaccharide is produced by a reverse enzyme reaction. This procedure should be given weight as galactooligosaccharides can come in many forms (e.g., different polymer lengths, bond orientations, etc.) Further, the use of a specific galactooligosaccharide provides an advantage as the strain has optimized metabolism to metabolize it. See e.g., para. [0081]. Exhibit B, which was presented to the Office November 17, 2020, demonstrates that cholesterol reduction (as shown in the second graph of the results section) is highest for the combination of PGOS+LP. PGOS+LP is a combination of L. plantarum (LP) and galactooligosaccharides produced from crude cell extracts of L. plantarum (PGOS). Further, the value demonstrates an increased cholesterol reduction compared to the combination of BGOS+LP. Both of these compositions include galactooligosaccharides in combination with L. plantarum; however, the PGOS oligosaccharides are produced by reverse enzyme reaction, whereas the BGOS are commercially available bifidobacterial galactooligosaccharides.”

	Examiner has studied the document provided by applicant on November 17, 2020.  The document does not specifically state that the strain used in the experiment is even Lactobacillus plantarum 2830.  The document does not state specifically what type of galactooligosaccharides are produced.  Furthermore, the document fails to provide evidence that the galactooligosaccharides are only produced under man-made conditions.  There is simply no 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3,7,9-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The 101 analysis will be conducted using the 2019 Revised Patent Subject Matter Eligibility Guidance Analysis.
Step 1:  Is the claim drawn to a process, machine, manufacture, or composition of matter?
Answer:  The claim is drawn to a composition with a Lactobacillus plantarum 2830 (ECGC 13110402) strain, capable of producing a galactooligosaccharide.
Step 2A (Prong One)
Does the claim recite an abstract idea, law of nature, natural product, or natural phenomenon?
Answer:  The claim recites a natural product because it composed of a Lactobacillus plantarum 2830 (ECGC 13110402) strain.  The galactooligosaccharide is a natural product.
Step 2A (Prong Two)
Does the claim recite additional elements that integrate into a practical application?
The claims do not recite additional elements that integrate into a practical application.  Claim 1 is a composition with a strain of Lactobacillus plantarum 2830 (ECGC 13110402), capable of producing galactooligosaccharides.  The claims are just drawn to natural products which are the strain itself and the galactooligosaccharides it produces. Claims 2-3,10 are just drawn to the intended use of the composition  and provided no additional structure or characteristics to distinguish the composition from a natural product.  Claim 7 just states that a 
New claims amendments have further been added that include the composition comprising the following: an excipient/carrier compound, the composition can be included in a food additive/food stuff, the composition includes freeze drying, and the presence of vitamins, minerals, phytochemicals, and/or antioxidants.  These additional claim amendments do not amount to anything that would be considered significantly more when included with the claim limitation.  For example, an excipient/carrier can be considered anything that surrounds the probiotic like a medium or food carrier..  The use of the probiotic composition as a food source does not change the structure or the function of the composition.  Freeze drying Lactobacillus plantarum does not produce a marked distinction from the natural product because when the Lactobacillus plantarum strain is reconstituted, it maintains its natural structure. .  Vitamins, minerals, phytochemicals, and/or antioxidants are naturally occurring components and often accompany the presence of microorganisms. Therefore, these claim amendments do not amount to “significantly more” and the claims are still rejected under 101.


The claims appear to be similar to the claims in the Funk Brothers case (Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), in that the broadest reasonable interpretation (BRI) is of a combination of a bacterial strain and the galactooligosaccharides that it produces, both of which are naturally occurring products.  There is no evidence that putting them together as claimed, gives a new emergent property, which would render them markedly different from the natural product.  The present issues are similar to those in the Funk Bros v Kalo Seed decision.  In that case, the Supreme Court held that merely combining natural 


See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See also Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available at http://www.uspto.gov/patents/law/exam/myriad-mayo_guidance.pdf (“Natural Products Guidance”).

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner




/MARCIA S NOBLE/Primary Examiner, Art Unit 1632